STEVENS, Presiding Judge.
Bruce Edward Tritle, herein referred to as the defendant, entered a plea of guilty to the offense of burglary in the second degree. He was adjudged guilty and sentenced. His sentence was made to commence upon the completion of his service of a prior sentence. See State v. Tritle, 15 Ariz.App. 325, 488 P.2d 681 (1971) (Review denied). He appealed.
The defendant urges that while he was told the sentence which could be imposed, he was not told that it could be a consecutive sentence. We hold that this advice by the trial court is not required. The rationale of this holding is supported by State v. Johnson, 107 Ariz. 169, 484 P.2d 1 (1971), a consecutive sentence situation, and by State v. Ross, 15 Ariz.App. 174, 487 P.2d 20 (1971). We are aware of the fact that the Arizona Supreme Court has granted a review in Ross.
The defendant urges that the record does not reflect a factual basis for the plea. We were concerned as to the adequacy of the record and prior to this opinion requested that the trial court furnish the factual basis to this Court. This has been furnished. The factual basis is more than adequate.
Affirmed.
CASE and DONOFRIO, JJ., concur.